IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,757-02


                 EX PARTE CORWIN DEMETRIUS JOHNSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 11-11635-B IN THE 252ND DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and

sentenced to twenty years’ imprisonment. The First Court of Appeals affirmed his conviction.

Johnson v. State, No. 01-13-00298-CR (Tex. App.—Houston [1st Dist.] Mar. 6, 2014) (not

designated for publication).

        This is a subsequent application for a writ of habeas corpus. TEX . CODE CRIM . PROC. art.

11.07, § 4. Applicant contends that the previous application was filed without his permission.
                                                                                                      2

       In these circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334
S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Michael

Allyn Kennedy was authorized to file the previous application on Applicant’s behalf. The trial court

shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of this application.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 7, 2015
Do not publish